United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
R.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Togus, ME, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-749
Issued: December 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2011 appellant filed a timely appeal from the Office of Workers
Compensation Programs’ (OWCP) nonmerit decision dated October 4, 2010, denying his request
for further merit review of his claim. As the last merit decision was issued on March 11, 2010
more than 180 days from the filing of this appeal, the Board does not have jurisdiction over the
merits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 15, 2009 appellant, then a 57-year-old maintenance mechanic supervisor,
filed an occupational disease claim alleging that he sustained occupational hearing loss after “19
years working around power tools in shop and out on jobs sites being around mechanical spaces
on station.” He indicated that he realized his condition was caused or aggravated by his
employment on September 1, 2009. Appellant provided his job history and job description.
On October 30, 2009 the employing establishment controverted the claim. Christine
Miller, a human resources officer, noted that appellant had hearing conservation training on
several occasions, including June 1, 2005, October 25, 2006 and November 29, 2007. She noted
that he was required to wear hearing protection when exposed to loud noise in the workplace.
The employing establishment also provided information pertaining to its hearing conservation
program.
OWCP referred appellant to Dr. David S. Hurst, a Board-certified otolaryngologist. In a
report received on February 25, 2010, Dr. Hurst opined that appellant had classic presbycusis
and did not have a classic audiogram confirming a hearing loss due solely to noise. He advised
that it “may be that the moderate noise exposure accelerated the development of normal
presbycusis.” Dr. Hurst concluded that appellant’s hearing loss was not due in all or in part to
noise exposure at work.
By decision dated March 11, 2010, OWCP denied appellant’s claim. It found that the
medical evidence of record was insufficient to establish that he sustained an injury due to work
factors as alleged.
On May 24 and July 6, 2010 appellant requested reconsideration. He repeated his
employment history and reiterated that this contributed to his hearing loss. Appellant
specifically noted that he had operated the key cutting machine and the key stamp machine and
that there were no requirements for hearing protection. He indicated that in 2009, the employing
establishment implemented requirements for hearing protection.
In support of his request, appellant submitted an April 22, 2010 report from Dr. Peter
Guzzetti, a Board-certified internist, who noted that appellant was a patient of his for many
years. Dr. Guzzetti advised that he had reviewed the medical records and history of noise
exposure. He stated that appellant “may have been exposed to this loud sound” at the employing
establishment over 19 years. Dr. Guzzetti noted reviewing Dr. Hurst’s report and indicated that
the fact that appellant was “constantly exposed to a lot of high level background noise one could
conclude that his presbycusis, hearing loss, was accelerated by his work environment.”
In a May 3, 2010 memorandum, Jonathan Vinskey, a certified hospital safety
professional from the employing establishment, provided machine noise readings for the key
cutting machine.
In a June 2, 2010 letter, appellant again requested reconsideration and repeated his belief
that his employment activities contributed to his hearing loss. Specifically, he referred to the
noise levels of the stamp machine and the key cutting machine.

2

By decision dated October 4, 2010, OWCP denied appellant’s request for reconsideration
without a review of the merits on the grounds that the evidence submitted was insufficient to
warrant a merit review. It found that Dr. Guzzetti’s opinion was duplicative of evidence
previously considered and supported causal relationship in a speculative manner.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
On October 4, 2010 OWCP denied merit review of appellant’s claim on the grounds that
the evidence submitted was irrelevant because the report of Dr. Guzzetti was duplicative of
evidence already in the record and previously considered. However, the Board finds that the
case is not in posture for decision.
Appellant disagreed with the denial of his claim for an injury in the performance of duty
and requested reconsideration. The underlying issue on reconsideration was whether he
submitted sufficient medical evidence to establish his claim for employment-related hearing loss.
On reconsideration, appellant submitted an April 22, 2010 report from Dr. Guzzetti. The
Board notes that this is relevant and pertinent new evidence which, contrary to OWCP’s finding,
was not previously considered. The Board’s review of the case record does not indicate that
Dr. Guzzetti previously submitted this report or any other report regarding the cause of
appellant’s hearing loss. Thus, Dr. Guzzetti report is new to the record and it was not previously
considered by OWCP. He opined that, as appellant was “constantly exposed to a lot of high
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b).

4

Id. at § 10.608(b).

3

level background noise one could conclude that his presbycusis, hearing loss, was accelerated by
his work environment.” The requirements for reopening a case for merit review do not include
the requirement that a claimant submit all evidence which may be necessary to discharge
appellant’s burden of proof. The claimant need only submit evidence that is relevant and
pertinent and not previously considered.5 If OWCP should determine that the new evidence
submitted lacks probative value, it may deny modification of the prior decision, but only after the
case has been reviewed on the merits.6 The Board finds that Dr. Guzzetti’s report is new and that
it is relevant because he supports that work-related noise exposure accelerated appellant’s
hearing loss. The case shall be remanded to OWCP to conduct a merit review of the entire
record. After such further development as is deemed necessary, OWCP shall issue an
appropriate merit decision.
The Board notes that subsequent to OWCP’s October 4, 2010 decision, appellant
submitted additional evidence. The Board has no jurisdiction to review this evidence for the first
time on appeal.7 On appeal, appellant indicated that he believed his hearing loss was work
related, at least partially. As noted above, this case is not in posture for decision. It is being
remanded for a merit review of the claim.
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).

5

Billy B. Scoles, 57 ECAB 258 (2005); see also Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E.
Tschantz, 39 ECAB 1382 (1988).
6

See Dennis J. Lasanen, 41 ECAB 933 (1990).

7

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

4

ORDER
IT IS HEREBY ORDERED THAT the October 4, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for a review of the merits.
Issued: December 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

